 1 Jason De Bretteville (SBN 195069)               Boris Zelkind (SBN 214014)
      jdebretteville@sycr.com                        BZelkind@duanemorris.com
 2 Salil Bali (SBN 263001)                         DUANE MORRIS LLP
 3  sbali@sycr.com                                 750 B Street, Suite 2900
   STRADLING YOCCA CARLSON &                       San Diego, CA 92101
 4 RAUTH, P.C.                                     Telephone 619-744-2200
   600 Newport Center Drive, Suite 1600            Fax 619-744-2201
 5 Newport Beach, CA 92660
 6 Telephone: (949) 725-4094                       Meghan C. Killian (SBN 310195)
   Facsimile: (949) 823-5094                        MCKillian@duanemorris.com
 7                                                 DUANE MORRIS LLP
     Joseph J. Berghammer (pro hac vice)           Spear Tower
 8     jberghammer@bannerwitcoff.com               One Market Plaza, Suite 2200
     J. Pieter van Es (State Bar No. 250524)       San Francisco, CA 94105
 9     pvanes@bannerwitcoff.com                    Telephone 415-957-3000
10   Kimberly S. Devine (pro hac vice)             Fax 415-957-3001
       kdevine@bannerwitcoff.com
11   BANNER & WITCOFF, LTD.                        Attorneys for Defendant
     71 South Wacker Drive, Suite 3600             99 CENTS ONLY STORES LLC
12   Chicago, IL 60606-7407
13   Telephone: (312) 463-5000
     Facsimile: (312) 463-5001
14                                             NOTE: CHANGES MADE BY THE COURT
     Attorneys for Plaintiff
15
     YETI COOLERS, LLC
16
                           UNITED STATES DISTRICT COURT
17
18                       CENTRAL DISTRICT OF CALIFORNIA
19
     YETI Coolers, LLC, a Delaware limited) Case No. 2:18-CV-04846-RGK-JPR
20 liability company                        )
21                                          ) STIPULATED PROTECTIVE ORDER
            Plaintiff,                      )
22                                          ) Jury Trial Demanded
23         v.                               )
                                            )
24   99 Cents Only Stores LLC, a California )
25   limited liability company              )
                                            )
26   Defendant.                             )
27
28
 1                                  PROTECTIVE ORDER
 2         WHEREAS YETI Coolers, LLC on the one hand, and 99 Cents Only Stores,
 3 LLC on the other hand, believe that certain information will be encompassed by the
 4 discovery demands of the parties that will involve the production or disclosure of
 5 trade secrets or other non-public and confidential technical, commercial, financial, and
 6 business information;
 7         WHEREAS, the parties seek a protective order limiting disclosure thereof in
 8 accordance with Federal Rule of Civil Procedure 26(c);
 9         THEREFORE, it is hereby stipulated among the parties and ORDERED that:
10                             I.   GOOD CAUSE STATEMENT
11         In light of the nature of the claims and allegations in this case and the parties’
12 representations that discovery in this case will involve the production of confidential
13 records, and in order to expedite the flow of information, to facilitate the prompt
14 resolution of disputes over confidentiality of discovery materials, to adequately
15 protect information the parties believe they are entitled to keep confidential, to ensure
16 that the parties are permitted reasonable necessary uses of such material in connection
17 with this action, to address their handling of such material at the end of the litigation,
18 and to serve the ends of justice, a protective order for such information is justified in
19 this matter. The parties shall not designate any information/documents as confidential
20 without a good faith belief that such information/documents have been maintained in a
21 confidential, non-public manner, and that there is good cause or a compelling reason
22 why it should not be part of the public record of this case.
23               II.   DESIGNATION OF CONFIDENTIAL MATERIALS
24         A.     This Protective Order applies to and governs any information,
25 documents, and things produced or provided by a party or non-party that the
26 disclosing party designates under this Protective Order, including without limitation
27 production documents, electronically stored information (“ESI”), things, answers to
28 interrogatories, responses to requests for admissions, and depositions.
                                            1
                              STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1         B.     Any party to this action or any non-party providing information or
 2   discovery in this action (“designating party”) shall have the right to designate as
 3   “Confidential Information” any information, document, or thing which it is disclosing
 4   and which it believes in good faith constitutes, contains, embodies, or reflects non-
 5   public and confidential technical, commercial, financial, or business information, or
 6   other valuable information covered by a legitimate privacy right or interest.
 7         C.     A designating party shall also have the right to designate as “Confidential
 8   Attorneys Eyes Only Information” any information, document, or thing which it is
 9   disclosing and which it believes in good faith constitutes, contains, embodies, or
10   reflects trade secrets or other especially sensitive information where there is a
11   significant risk of competitive disadvantage or harm if disclosed to another party
12   without restriction upon use or further disclosure, or that affords the producing party
13   an actual or potential economic advantage over others, which may include, but is not
14   limited to, product sales, product volume, pricing, revenue, profit, costs, margins,
15   customer lists, currently implemented or not yet implemented marketing plans and
16   analyses, and research and development information and plans for products not yet
17   released to the marketplace.
18         D.     Copies or excerpts of information contained within, or summaries, notes
19   or charts containing any information from, a document or thing designated as
20   “Confidential Information” or “Confidential Attorneys Eyes Only Information” shall
21   also be treated respectively as “Confidential Information” or “Confidential Attorneys
22   Eyes Only Information.”
23         “Confidential Information” and “Confidential Attorneys Eyes Only
24   Information” shall not include any information, document or thing which:
25         (i)    at the time of the disclosure hereunder is available to the public; or
26         (ii)   after disclosure hereunder becomes available to the public through no act,
27         or failure to act, by the receiving party; or
28
                                            2
                              STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1         (iii)   the receiving party can show: (a) was already known to the receiving
 2         party; (b) was independently developed by the receiving party; or (c) was
 3         received by the receiving party, after the time of disclosure hereunder, from a
 4         non-party having the right to make such a disclosure.
 5         E.      Documents and things, or portions thereof, and discovery responses, or
 6   portions thereof, that the designating party in good faith believes contain
 7   “Confidential Information” or “Confidential Attorneys Eyes Only Information” may
 8   be designated by affixing an appropriate legend. Such designations shall be made at
 9   the time when the discovery response is served, or when the document or thing, or
10   copy thereof, is provided to the receiving party. All documents, or any portion thereof,
11   made available for inspection (but not yet formally produced to the inspecting party)
12   shall be presumptively deemed to contain “Confidential Attorneys Eyes Only
13   Information” subject to the provisions of this Protective Order, regardless of whether
14   so identified, until copies thereof are formally produced to the inspecting party. Any
15   information, document, or thing that bears both designations must be treated as
16   “Confidential Attorneys Eyes Only Information.”
17         F.      Deposition transcripts, or portions thereof, may be designated as
18   “Confidential Information” or “Confidential Attorneys Eyes Only Information” by
19   any party to this action, or by the deponent, either (a) on the record during the
20   deposition, or (b) by written notice to all counsel of record within fourteen days after
21   the party wishing to make the designation receives the transcript. Pending the
22   expiration of said fourteen days, all parties and persons shall presumptively treat the
23   deposition transcript as “Confidential Attorneys Eyes Only Information.” If no
24   portions of the transcript are designated as “Confidential Information” or
25   “Confidential Attorneys Eyes Only Information” by any party to this action or by the
26   deponent during said deposition or within said fourteen days, the transcript shall be
27   considered not to contain any “Confidential Information” or “Confidential Attorneys
28
                                            3
                              STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1   Eyes Only Information.” Counsel for each party to this action shall be responsible for
 2   marking any designated portions of copies of the transcript in their possession with a
 3   confidentiality legend if written notice is provided within said fourteen days. With
 4   regard to testimony designated during a deposition as “Confidential Information” or
 5   “Confidential Attorneys Eyes Only Information” under this Protective Order, the
 6   designating party shall have the right to exclude from the deposition, or any portion
 7   thereof, prior to the taking of the designated testimony, all persons except: the
 8   deponent and its outside counsel, outside counsel of record for named parties, the
 9   court reporter, and such other persons who are bound by this Protective Order and are
10   authorized to have access to such information.
11         G.     If inspection, measuring, testing, sampling, recording or photographing
12   of a party’s or non-party’s processes, products, equipment, premises or other property
13   pursuant to the applicable rules of discovery, or by agreement, will reveal or disclose
14   “Confidential Information” or “Confidential Attorneys Eyes Only Information,” the
15   producing party shall advise the party or parties seeking the discovery in advance that
16   the inspection, measuring, testing, sampling, recording, or photographing will be
17   permitted only on a confidential basis and that material discovered and the
18   information derived from that material shall be treated as “Confidential Information”
19   or “Confidential Attorneys Eyes Only Information” subject to the terms of this
20   Protective Order. If photographing, recording or taping of premises, products,
21   equipment, processes, or other property is made which the producing entity has
22   advised in advance reveals “Confidential Information” or “Confidential Attorneys
23   Eyes Only Information,” pictures, media, or tapes shall bear the applicable legend
24   “CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER” or
25   “CONFIDENTIAL ATTORNEYS EYES ONLY INFORMATION SUBJECT TO
26   PROTECTIVE ORDER” on the photograph, media, or videotape itself, and on any
27   exterior packaging of the same.
28
                                            4
                              STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1     III.     RESTRICTION ON DISCLOSURE OF DESIGNATED MATERIALS
 2            A.    No information, documents or things identified as “Confidential
 3   Information” or “Confidential Attorneys Eyes Only Information” under paragraph II
 4   shall be disclosed to any person or entity except as set forth in this Protective Order
 5   Nothing contained in this Protective Order shall affect the right of the designating
 6   party to disclose or use for any purpose the information, documents, or things
 7   produced and/or designated by it under the Protective Order.
 8            B.    Subject to paragraphs III(D) and III(E), and any further Order of the
 9   Court, information, documents, and things designated as “Confidential Information”
10   shall not be provided, shown, made available, or communicated in any way to any
11   person or entity with the exception of:
12                  (i)    outside counsel for each party to this action, including the law
13            firms, their partners, shareholders, and associates who are working on this
14            action on behalf of any party, and the paralegals, assistants, and stenographic
15            and clerical employees working under the direct supervision of such attorneys;
16                  (ii)   independent experts and consultants, and employees and assistants
17            under the control of such experts or consultants, who are expressly retained or
18            sought to be retained by any attorney described in paragraph III(B)(i) to assist
19            in the preparation or trial of this action or to consult on this case, with
20            disclosure only to the extent necessary to perform such work. Independent
21            experts or consultants, as used in this paragraph, shall not include any employee
22            or agent of the receiving party, nor any employee or agent of a direct competitor
23            of the designating party. “Confidential Information” shall not be disclosed to
24            any independent expert or consultant until that person has executed a written
25            declaration in the form attached hereto as Exhibit A. However, no information,
26            documents or things designated as “Confidential Information” shall be
27            disclosed to any independent experts or consultants until at least two weeks
28
                                               5
                                 STIPULATED PROTECTIVE ORDER                        18-CV-04846
 1   have lapsed following written notice via email to the designating party of the
 2   first expected disclosure to the proposed experts or consultants. A fully
 3   executed copy of Exhibit A completed by the proposed expert or consultant and
 4   a current and complete curriculum vitae shall be included with said written
 5   notice. If the designating party makes a written objection and the parties cannot
 6   resolve the issue, the objecting party shall have two weeks from the original
 7   written notice of the proposed expert or consultant to seek an appropriate order
 8   from the Court prohibiting disclosure of the “Confidential Information” to the
 9   proposed expert or consultant. If the objecting party’s request for such a court
10   order is filed on an expedited basis, i.e., requesting a shortened briefing
11   schedule and the request can be heard within two weeks of the filing of the
12   request, then no disclosure of the designating party’s “Confidential
13   Information” shall be made to the proposed expert or consultant before the
14   objection can be heard. If the objecting party does not seek an appropriate
15   Court order within two weeks of the original written notice, the objection will
16   be deemed withdrawn;
17         (iii)   court reporters performing services in connection with this action;
18         (iv)    the Court or its staff in connection with the Court’s administration
19   and adjudication of this action;
20         (v)     outside vendors who perform litigation services including, but not
21   limited to, computer database preparation, document coding, image scanning,
22   photocopying, mock trial, jury profiling, translation, or exhibit preparation in
23   connection with this action, but only for so long as necessary to perform those
24   services;
25         (vi)    any other individuals who are mutually agreed upon in writing by
26   the parties to this action (as provided for in paragraph III(E) below), or who are
27   approved by the Court upon motion by any party to this action;
28
                                      6
                        STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1                (vii) Bryan Barksdale and John Hernandez (in-house attorneys for YETI
 2         Coolers, LLC), and Mary Kasper (in-house attorney for 99 Cents Only Stores
 3         LLC); and
 4                (viii) up to three employees of each side whom outside counsel deems it
 5         necessary for the party employee(s) to review the information, document(s), or
 6         thing(s) in order for the employee(s) to assist outside counsel in this action,
 7         provided that no access shall be given until each such individual has executed a
 8         written Undertaking in the form attached hereto as Exhibit A. No information,
 9         documents, or things designated as Confidential Information shall be disclosed
10         to any such individual until at least one week has elapsed following written
11         notice via email to the designating party of the first expected disclosure to each
12         such individual. A fully executed copy of Exhibit A completed by the
13         individual shall be included with said written notice. If the designating party
14         makes a written objection within the one week period, no disclosure of the
15         designating party’s Confidential Information may be made until the objection
16         has been resolved. If the parties cannot resolve the issue, the party seeking
17         disclosure may seek an appropriate order from the Court compelling disclosure
18         of the Confidential Information.
19         C.     Subject to paragraphs III(D) and III(E), and any further Order of the
20   Court, information, documents, and things designated as “Confidential Attorneys Eyes
21   Only Information” shall not be provided, shown, made available, or communicated in
22   any way to any person or entity with the exception of those persons or entities referred
23   to above in paragraphs III(B)(i)-(vi), “Confidential Attorneys Eyes Only Information”
24   shall not be provided, shown, made available, or communicated in any way to any
25   person referred to in paragraph III(B)(vii)-(viii), above.
26         D.     The designation of any document or thing as “Confidential Information”
27   or “Confidential Attorneys Eyes Only Information” shall not preclude any party from
28
                                            7
                              STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1   showing the document or thing to any person: (a) who appears as an author or as an
 2   addressee on the face of the document and is not otherwise shown prior to such
 3   disclosure not to have received the document; (b) who admits to or has been identified
 4   by the designating party as having been provided with the document or thing or with
 5   the information therein; (c) who participated in any meeting or communication to
 6   which the document or thing pertains; (d) who is a director, officer or employee of the
 7   designating party; or (e) who has been identified by the designating party as a Fed. R.
 8   Civ. P. 30(b)(6) witness for subject matter that pertains to said document or thing.
 9         E.     Prior to any disclosure of information, documents, or things designated as
10   “Confidential Information” or “Confidential Attorneys Eyes Only Information” to
11   person(s) as provided for in paragraph III(B)(vi) above, counsel desiring to make such
12   a disclosure shall provide written notice via email to counsel for the designating party
13   of its intent to make the disclosure, stating therein the specific information, documents
14   or things to be disclosed at least one week before any “Confidential Information” or
15   “Confidential Attorneys Eyes Only Information” is made available to such person(s).
16   “Confidential Information” and “Confidential Attorneys Eyes Only Information” shall
17   not be disclosed to any such person(s) until such person(s) has executed a written
18   declaration in the form attached hereto as Exhibit A. A fully executed copy of Exhibit
19   A completed by the individual and an explanation of the background of the person(s)
20   and the intended purpose for the disclosure to the person(s) sufficient to allow the
21   designating party to determine whether such disclosure might cause injury to the
22   designating party shall be included with said written notice. If the designating party
23   makes a written objection to the disclosure to such person(s) within the one week
24   period, no disclosure of the designating party’s “Confidential Information” or
25   “Confidential Attorneys Eyes Only Information” may be made to the person(s) until
26   the objection has been resolved. If the parties cannot resolve the issue, the party
27   seeking disclosure may seek an appropriate order from the Court compelling
28
                                            8
                              STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1   disclosure of the “Confidential Information” or “Confidential Attorneys Eyes Only
 2   Information” to such person(s).
 3         F.     In the event that any “Confidential Information” or “Confidential
 4   Attorneys Eyes Only Information” is used in any discovery-related court proceeding
 5   or deposition in connection with this litigation, it shall not lose its status as
 6   “Confidential Information” or “Confidential Attorneys Eyes Only Information”
 7   through such use, provided that the parties to this action take steps reasonably
 8   calculated to protect its confidentiality during such use.
 9                       IV.    FILING DESIGNATED MATERIALS
10         If it is necessary to file documents or things containing “Confidential
11   Information” or “Confidential Attorney Eyes Only Information” with the Court, such
12   documents or things shall be filed under seal pursuant to Local Rule 79-5.
13                        V.    CANCELLATION OF DESIGNATION
14         The receiving party may request the designating party to redesignate
15   “Confidential Information” or “Confidential Attorneys Eyes Only Information.” Such
16   request shall be by written notice to counsel for the designating party. The written
17   notice shall particularly identify the material or information designated “Confidential
18   Information” or “Confidential Attorneys Eyes Only Information” that the receiving
19   party seeks to have undesignated. If the dispute cannot be resolved within one week,
20   the receiving party may initiate the dispute resolution process under Local Rule 37.
21   Pending the Court’s determination of any dispute contesting a designation of
22   “Confidential Information” or “Confidential Attorneys Eyes Only Information,” the
23   material shall be deemed “Confidential Information” or “Confidential Attorneys Eyes
24   Only Information” as designated.
25                                        VI.     NOTICE
26         All notices required by this Protective Order are to be served by email. The date
27   by which a party to this action receiving a notice shall respond, or otherwise take
28
                                             9
                               STIPULATED PROTECTIVE ORDER                        18-CV-04846
 1   action, shall be computed from the date the email was sent. Any of the notice
 2   requirements herein may be waived in whole or in part, but only in writing signed by
 3   an attorney for the designating party.
 4     VII.     DISPOSITION OF DESIGNATED MATERIALS AT END OF THE
 5                                               CASE
 6         A.     Termination of proceedings shall not relieve any person from the
 7   obligations of this Protective Order, unless the Court orders otherwise.
 8         B.     With respect to any documents or things that have been filed with the
 9   Court under seal, upon termination of this action, the parties recognize that the
10   ultimate disposition of any such documents or things, including all copies or
11   summaries of, or excerpts from, such documents which may have been made, shall be
12   as directed by the Court. The parties shall not oppose efforts to show good cause to
13   maintain such materials and documents as sealed or to remove such materials and
14   documents from the Court record.
15         C.     Except as described below, within sixty days after the final adjudication
16   of this case including appeals, or resolution through settlement, unless otherwise
17   agreed to in writing by an attorney of record for the designating party, each party to
18   this action shall either (a) assemble and return all information, documents and things
19   designated as “Confidential Information” or “Confidential Attorneys Eyes Only
20   Information,” including all copies, summaries, excerpts, charts or notes thereof, to the
21   party or person from whom the “Confidential Information” or “Confidential Attorneys
22   Eyes Only Information” was obtained; or (b) certify in writing that all such
23   information and material has been destroyed. Outside counsel for the parties to this
24   action may retain copies of court filings, written discovery responses such as
25   Objections and Responses to Interrogatories and Objections and Responses to
26   Requests for Production, deposition and hearing transcripts, and documents provided
27   by the parties pursuant to the Court’s scheduling orders containing “Confidential
28
                                            10
                              STIPULATED PROTECTIVE ORDER                       18-CV-04846
 1   Information” or “Confidential Attorneys Eyes Only Information,” provided that all
 2   such documents will be held for their internal use only, subject to the continuing
 3   obligations imposed by this Protective Order. These exceptions are not designed to
 4   capture a party’s document production. A party need not destroy or discard documents
 5   which it marked as containing “Confidential Information” or “Confidential Attorneys
 6   Eyes Only Information.” A party to this action which has disclosed “Confidential
 7   Information” or “Confidential Attorneys Eyes Only Information” to those persons or
 8   entities identified in paragraphs III(B)(i)-(viii) and III(E) is responsible for either (a)
 9   obtaining all documents or things containing “Confidential Information” or
10   “Confidential Attorneys Eyes Only Information,” including all copies, summaries,
11   excerpts, charts, or notes thereof, from those persons or entities, and for disposing of
12   those documents or things in a manner provided for in this paragraph; or (b) obtaining
13   written certification from those persons or entities that all such information and
14   material has been destroyed. This requirement does not apply to documents
15   maintained by the Court.
16   VIII.     AMENDMENTS AND EXCEPTIONS BY ORDER OF THE COURT
17           This Protective Order may be changed by further order of the Court, and is
18   without prejudice to the rights of any party to this action, or any non-party subject to
19   discovery in this action, or any party or individual who agrees to be bound by the
20   terms of this Protective Order, to move for relief from any of its provisions, or
21   different or additional protection for any particular information, documents or things.
22            IX.   RESTRICTION ON USE OF DESIGNATED MATERIALS
23           “Confidential Information” and “Confidential Attorneys Eyes Only
24   Information” shall be held in confidence by each person or entity to whom it is
25   disclosed, shall not be disclosed to any person or entity who is not entitled to receive
26   such information under this Protective Order, and shall be used by the recipient only
27   for purposes of preparation and trial of this action and no other purpose, , except that
28
                                             11
                               STIPULATED PROTECTIVE ORDER                        18-CV-04846
 1   the parties in the above-captioned matter may use any “Confidential Information” and
 2   “Confidential Attorneys Eyes Only Information” produced or provided in this action
 3   in the pending matter captioned YETI Coolers, LLC v. 99 Cents Only Stores Texas,
 4   Inc. et al, Case No. 1:18-cv-00799-RP (W.D. TX), subject to the protective order in
 5   that matter. All “Confidential Information” and “Confidential Attorneys Eyes Only
 6   Information” shall be carefully maintained so as to preclude access by persons or
 7   entities who are not entitled to receive such information.
 8                               X.    OTHER PROCEEDINGS
 9         By entering this Protective Order and limiting the disclosure of information in
10   this case, the Court does not intend to preclude another court from finding that
11   information may be relevant and subject to disclosure in another case. Any person or
12   party subject to this Protective Order who becomes subject to a motion, discovery
13   request, or subpoena to disclose another party’s information designated pursuant to
14   this Protective Order shall promptly notify that party of the motion, discovery request,
15   or subpoena (unless prohibited from doing so by law) so that the party may have an
16   opportunity to appear and be heard on whether that information should be disclosed. If
17   the designating party objects to the disclosure, the receiving party shall withhold
18   production or disclosure of such protected information to the fullest extent permitted
19   by law until any dispute relating to the production or disclosure of such protected
20   information is resolved. If a receiving party has timely notified a producing party of a
21   motion, discovery request, or subpoena as provided in this paragraph, the receiving
22   party’s obligation to withhold production or disclosure does not include an obligation
23   to affirmatively seek relief from a court or take other affirmative steps to protect the
24   designated material. Notwithstanding any provision in this Protective Order, any
25   person or party subject to an order of any court to disclose another party’s information
26   designated pursuant to this Protective Order may comply with said court order.
27

28
                                            12
                              STIPULATED PROTECTIVE ORDER                       18-CV-04846
 1   XI.    PRODUCTION OF MATERIALS PROTECTED FROM DISCLOSURE
 2         A.     The production of privileged or work-product protected documents,
 3   electronically stored information or information, whether inadvertent or otherwise, is
 4   not a waiver of the privilege or protection from discovery in this case or in any other
 5   federal or state proceeding. This Order shall be interpreted to provide the maximum
 6   protection allowed by Federal Rule of Evidence 502.
 7         B.     Nothing contained herein is intended to or shall serve to limit a party’s
 8   right to conduct a review of documents, ESI or information (including metadata) for
 9   relevance, responsiveness, and/or segregation of privileged and/or protected
10   information before production.
11         C.     If a receiving party discovers that discovery may have been inadvertently
12   or otherwise unintentionally produced, it shall notify the producing party in writing as
13   soon as reasonably practicable after learning of the inadvertent disclosure. If a party
14   inadvertently or otherwise produces or provides discovery which it believes is subject
15   to a claim of an applicable privilege, the producing party may give written notice to
16   the receiving party or parties that the information or material is subject to a claim of
17   privilege and request that the information or material be returned to the producing
18   party. If a party or non-party requests the return, pursuant to this paragraph, of any
19   discovery, the receiving party(ies) shall not use or disclose, and shall immediately
20   return to the producing party all copies of such information or material or confirm that
21   all copies of such information or material have been destroyed. Return of the
22   information or material by the receiving party shall not constitute an admission or
23   concession, or permit any inference, that the returned information or material is, in
24   fact, properly subject to a claim of privilege nor shall it foreclose any party from
25   moving the court for an order that such information or material has been improperly
26   designated for reasons other than a waiver caused by the inadvertent production.
27

28
                                            13
                              STIPULATED PROTECTIVE ORDER                       18-CV-04846
 1                              XII.   GENERAL PROVISIONS
 2         A.     The designation of information, documents, or things as “Confidential
 3   Information” or “Confidential Attorneys Eyes Only Information” pursuant to this
 4   Protective Order shall not be construed as a concession that such information is
 5   relevant or material to any issues or is otherwise discoverable or admissible. Nor shall
 6   the inspection or receipt by a party to this action of information, documents, or things
 7   designated as “Confidential Information” or “Confidential Attorneys Eyes Only
 8   Information” hereunder constitute a concession that the information, documents, or
 9   things are confidential.
10         B.     Nothing in this Protective Order shall bar or otherwise restrict any
11   attorney from rendering advice with respect to this action and, in the course thereof,
12   from generally referring to or relying upon the attorney’s examination or receipt of
13   “Confidential Information” or “Confidential Attorneys Eyes Only Information.” In
14   rendering such advice or in otherwise communicating, the attorney shall not disclose
15   the specific content of any information, document, or thing identified as “Confidential
16   Information” or “Confidential Attorneys Eyes Only Information” by a designating
17   party where such disclosure would not otherwise be permitted under the terms of this
18   Protective Order.
19         C.     The inadvertent or unintentional disclosure by a party or non-party of
20   information, documents, or things which it believes should have been designated as
21   “Confidential Information” or “Confidential Attorneys Eyes Only Information,”
22   regardless of whether the information, documents, or things were so designated at the
23   time of disclosure, shall not be deemed a waiver in whole or in part of the party’s or
24   non-party’s claim of confidentiality, either as to the specific information disclosed or
25   as to any other information relating thereto or on the same or related subject matter. If
26   a party or non-party inadvertently or unintentionally produces or provides discovery
27   of any “Confidential Information” or “Confidential Attorneys Eyes Only Information”
28
                                              14
                                STIPULATED PROTECTIVE ORDER                    18-CV-04846
 1   without designating it as such, the party or non-party may give written notice to the
 2   receiving party(ies) that the information or material is “Confidential Information” or
 3   “Confidential Attorneys Eyes Only Information” and should be treated in accordance
 4   with the provisions of this Protective Order. The receiving party(ies) must treat such
 5   information or material as “Confidential Information” or “Confidential Attorneys
 6   Eyes Only Information” as notified from the date such notice is received. Disclosure
 7   of such information or material, prior to receipt of such notice, to persons not
 8   authorized to receive “Confidential Information” or “Confidential Attorneys Eyes
 9   Only Information” shall not be deemed a violation of this Protective Order; however,
10   those persons to whom disclosure was made are to be advised that the material
11   disclosed is “Confidential Information” or “Confidential Attorneys Eyes Only
12   Information” and must be treated in accordance with this Protective Order.
13         D.     This Protective Order shall survive the final adjudication of this litigation
14   (including any appellate proceedings), with the Court retaining jurisdiction to enforce
15   the provisions thereof, to the extent information or material so designated remains
16   “Confidential Information” or “Confidential Attorneys Eyes Only Information” as
17   defined in paragraph II above.
18

19                         SIGNATURES ON FOLLOWING PAGE
20                                             ***
21

22

23

24

25

26

27

28
                                            15
                              STIPULATED PROTECTIVE ORDER                      18-CV-04846
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2
     DATED: Nov. 29, 2018                       BANNER & WITCOFF, LTD
 3

 4                                              By:   ________/s/___________
                                                      Attorneys for Plaintiff
 5
                                                      YETI COOLERS, LLC
 6

 7   DATED: Nov. 28, 2018                                   DUANE MORRIS LLP

 8                                              By:   ______/s/_____________
 9                                                    Attorneys for Defendant
                                                      99 CENTS ONLY STORES, LLC
10

11

12
     IT IS SO ORDERED:
13

14
     Entered this 7th day of December, 2018.
15

16

17
                                          _____________________________
18
                                          Magistrate Judge Jean P. Rosenbluth
19

20

21

22

23

24

25

26

27

28
                                          16
                            STIPULATED PROTECTIVE ORDER                  18-CV-04846
 1

 2

 3         EXHIBIT A
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                   17
     STIPULATED PROTECTIVE ORDER   18-CV-04846
 1                        UNITED STATES DISTRICT COURT
 2
                         CENTRAL DISTRICT OF CALIFORNIA
 3

 4   YETI Coolers, LLC, a Delaware) Case No. 2:18-CV-04846-RGK-JPR
     limited liability company            )
 5
                                          )
 6          Plaintiff,                    ) Jury Trial Demanded
                                          )
 7
           v.                             )
 8                                        )
     99 Cents Only Stores LLC, a          )
 9
     California limited liability company )
10                                        )
11
     Defendant.                           )

12
                                     UNDERTAKING
13
     I, ______________________________, declare as follows:
14
          1.    My business address is _______________________________________
15
                __________________________________________________.
16
          2.    My present employer and the address of my present employer (if
17
                different from above) is ______________________________________
18
                __________________________________________________.
19
          3.    My present occupation or job description is ______________________.
20
                My job title is ______________________________.
21
          4.    I have received a copy of the Protective Order in this action.
22
          5.    I have carefully read and understand the provisions of the Protective
23
                Order.
24
          6.    I agree to be bound by the terms of the Protective Order.
25
          7.    I will hold in confidence, will not disclose to anyone not qualified under
26
                the Protective Order, and will use only for the purposes of this action,
27

28
                                                                                 18-CV-04846
                                              1
 1                any “Confidential Information” and/or “Confidential Attorneys Eyes
 2                Only Information” that is disclosed to me.
 3         8.     I will return to outside counsel for the party by whom I am employed or
 4                retained all “Confidential Information” and/or “Confidential Attorneys
 5                Eyes Only Information” that comes into my possession, and documents
 6                or things which I have prepared relating thereto. Alternatively, I will
 7                provide to outside counsel for the party by whom I am employed or
 8                retained a written certification that all such information and documents or
 9                things have been destroyed.
10         9.     I hereby submit myself to the jurisdiction of the U.S. District Court for
11                the Central District of California for the purpose of enforcement of the
12                Protective Order in this action.
13

14         I declare under penalty of perjury under the laws of the United States of
15   America that the foregoing is true and correct.
16   Dated:                                          Signed:
17

18

19

20

21

22

23

24

25

26

27

28
                                                                                18-CV-04846
                                                 2
